THE COURT
(JUDSON, District Judge)
is of the opinion that the right of property in these goods never passed from Wilson to John P. Beauville; there was never any delivery to him of these twenty-five cases; that when on board the Truxillo, by mistake of the carman, the right of property still remained in Wilson; and that as a necessary consequence, this action is maintainable, against the owners of the brig Truxillo, and constitute a lien on the brig. The facts of the case bear a strong resemblance to that class of cases where, at the common law. an action of trover might be maintained. The goods went out of the hands of Wilson by mistake,—tantamount to losing them; they came into the possession of the respondents by another mistake,—tantamount to finding; they have been demanded and payment refused. This would be evidence of conversion to an act of trover. By the admiralty law, the same equity prevails and compels payment for the goods thus received and disposed of by the respondents. The receipt, upon which the defence rests, having been executed in the manner above stated, imposes no obligation upon any one. and is laid out of the case. The value of the goods thus in the possession of the defendant having been ascertained, there will be no necessity of a reference. The decree will be for $197.42, including interest